                              Case 3:20-cv-06533-RS Document 26-1 Filed 11/19/20 Page 1 of 3



                        1   FAEGRE DRINKER BIDDLE & REATH LLP
                            Rita Mansuryan (CA Bar No. 323034)
                        2   rita.mansuryan@faegredrinker.com
                            1800 Century Park East, Suite 1500
                        3   Los Angeles, California 90067
                            Telephone: (310) 203-4000
                        4   Facsimile: (310) 229 1285

                        5   Sarah L. Brew (pro hac vice)
                            sarah.brew@faegredrinker.com
                            Tyler A. Young (pro hac vice)
                        6   tyler.young @faegredrinker.com
                            Rory F. Collins (pro hac vice)
                        7   rory.collins@faegredrinker.com
                            2200 Wells Fargo Center
                        8   90 South Seventh Street
                            Minneapolis, MN 55402
                        9   Telephone: (612) 766-7000
                            Facsimile: (612) 766-1600
                       10
                            Counsel for Defendant
                       11   McDonald’s Corporation

                       12

                       13                           UNITED STATES DISTRICT COURT

                       14                        NORTHERN DISTRICT OF CALIFORNIA

                       15

                       16   Eugina Harris, individually, and on behalf   Case No. 3:20-cv-06533-RS
                            of all those similarly situated,
                       17                                                Assigned to Judge Richard Seeborg
                                             Plaintiff,
                       18                                                DECLARATION OF SARAH L.
                                  v.                                     BREW IN SUPPORT OF
                       19                                                ADMINISTRATIVE MOTION FOR
                            McDonald’s Corporation,                      ENLARGEMENT OF TIME TO
                       20                                                RESPOND TO THE COMPLAINT
                                             Defendant.
                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
FAEGRE DRINKER BIDDLE &     DECLARATION OF SARAH L. BREW IN SUPPORT OF MOTION FOR ENLARGEMENT OF TIME TO
      REATH LLP
    ATTORNEYS AT LAW
                                                      RESPOND TO THE COMPLAINT
      MINNEAPOLIS                                                                      Case No. 3:20-CV-06533-RS
                              Case 3:20-cv-06533-RS Document 26-1 Filed 11/19/20 Page 2 of 3



                        1          I, Sarah L. Brew, declare as follows:
                        2          1.     I am a member of the State Bar of Minnesota and the State Bar of
                        3   Wisconsin and am admitted pro hac vice to practice law before this Court in the above-
                        4   captioned action. (ECF No. 22.) I am a partner with the law firm Faegre Drinker Biddle
                        5   & Reath LLP and counsel for Defendant McDonald’s Corporation (“McDonald’s”) in
                        6   this action. I have personal knowledge of the facts set forth in this declaration, and if
                        7   called as a witness, I could and would testify truthfully to these facts.
                        8          2.     I make this declaration in support of McDonald’s Administrative Motion
                        9   for Enlargement of Time to Respond to the Complaint.
                       10          3.     Counsel for the parties have conferred regarding McDonald’s request for
                       11   30 additional days to respond to the Complaint, but they have not been able to reach an
                       12   agreement.
                       13          4.     The allegations in this action are nearly identical to those made in Webber
                       14   v. McDonald’s Corp., No. 7:20-cv-02058 (S.D.N.Y. Mar. 8, 2020) (the “Webber”
                       15   action). One of Plaintiff’s counsel in this action, Spencer Sheehan, is also counsel for the
                       16   plaintiff in the Webber action.
                       17          5.     The Webber action is pending before the Honorable Kenneth M. Karas.
                       18   Judge Karas has adopted a pre-motion conference procedure, which requires a party
                       19   bringing a motion to dismiss to first file a letter stating the grounds for the motion. The
                       20   non-moving party must respond by similar letter, and then Judge Karas holds a pre-
                       21   motion conference to discuss the issues and potentially set a briefing schedule for the
                       22   motion. The moving party’s letter stays the deadline to answer or move until further
                       23   order from the court.
                       24          6.     McDonald’s filed a pre-motion letter regarding Ms. Webber’s initial
                       25   complaint on July 31, 2020. In response, Ms. Webber indicated that she intended to
                       26   amend her complaint and requested an extension of time to do so. McDonald’s consented
                       27

                       28                                        -1-
FAEGRE DRINKER BIDDLE &      DECLARATION OF SARAH L. BREW IN SUPPORT OF MOTION FOR ENLARGEMENT OF TIME TO
      REATH LLP
    ATTORNEYS AT LAW
                                                                                 RESPOND TO THE COMPLAINT
      MINNEAPOLIS                                                                     Case No. 3:20-CV-06533-LB
                              Case 3:20-cv-06533-RS Document 26-1 Filed 11/19/20 Page 3 of 3



                        1   to Ms. Webber’s request for an extension of time. Ms. Webber filed her amended
                        2   complaint on September 29, 2020.
                        3          7.     On October 27, 2020, McDonald’s filed a pre-motion letter regarding its
                        4   anticipated motion to dismiss the amended complaint. On November 3, 2020, Ms.
                        5   Webber filed a response to McDonald’s letter. On November 5, 2020, Judge Karas
                        6   entered an order scheduling a pre-motion conference for December 2, 2020.
                        7          I declare under penalty of perjury under the laws of the United States and the State
                        8   of Minnesota that the foregoing is true and correct.
                        9          Executed on November 19, 2020, at Minneapolis, Minnesota.
                       10                                                    /s/ Sarah L. Brew
                       11                                                      Sarah L. Brew

                       12

                       13

                       14

                       15

                       16

                       17

                       18

                       19

                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28                                        -2-
FAEGRE DRINKER BIDDLE &      DECLARATION OF SARAH L. BREW IN SUPPORT OF MOTION FOR ENLARGEMENT OF TIME TO
      REATH LLP
    ATTORNEYS AT LAW
                                                                                 RESPOND TO THE COMPLAINT
      MINNEAPOLIS                                                                     Case No. 3:20-CV-06533-LB
